Citation Nr: 0524602	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for residuals of a frost 
bite injury of the feet, to include peripheral vascular 
disease, and for a left below the knee amputation, for the 
purpose of entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active service from February 1946 to December 
1948, and from June 1949 to August 1966.  He died in December 
2001, and is survived by the appellant, his spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, pertinent part of which denied the 
benefits sought on appeal.  

The appellant's April 2003 notice of disagreement (NOD) was 
expressly limited to the two issues identified on appeal on 
the cover page of this decision.  The RO issued a statement 
of the case (SOC) issued in response in February 2004.  In a 
VA Form 9, received at the RO on March 8, 2004, which was 
timely filed with regard to two issues on appeal, the veteran 
expressed initial disagreement with the RO's March 2003 
denial of claims for service connection for the cause of the 
veteran's death (COD) and Eligibility to Dependents' 
Educational Assistance (DEA) under Chapter 35.  The RO 
included these additional issues in a March 24, 2004, SOC, 
but no substantive appeal was filed in response.  Neither the 
VA form 9, received at the RO on March 8, 2004, nor a March 
22, 2004 VA Report of Contact, can be accepted as a 
substantive appeal as to the COD and DEA issues, since an SOC 
regarding COD and DIC was not issued until March 24, 2004, 
and a substantive appeal may not be filed before an SOC 
issued.  See Fenderson v. West, 12 Vet. App. 119, 130-31 
(1999).  Additionally, the veteran submitted no substantive 
appeal as to the issues of service connection for left leg 
burn scars and a left wrist fracture, each for accrued 
benefits purposes, in response to the March 2004 SOC.  
Accordingly, the issues of service connection for COD, DEA, 
left leg burn scars and a left wrist fracture, each for 
accrued benefits purposes, are not before the Board.  
38 U.S.C.A. § 7105(a) ("Appellate review will be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished . . ."); 
38 C.F.R. § 20.200; see Fenderson v. West, 12 Vet. App. 119, 
130-31 (1999) (where no substantive appeal was filed, Board 
did not err in deciding that the issue was not on appeal to 
the Board).  


FINDINGS OF FACT

1.  At the time of his death, the veteran's claim for service 
connection for residuals of frost bite injuries of the feet, 
to include peripheral vascular disease and a left below the 
knee amputation, were pending before the VA RO.  

2.  No evidence on file at the time of the veteran's death 
shows a frostbite injury in service.  

3.  No evidence on file at the time of the veteran's death 
shows any complaint or finding regarding a residual of a 
frostbite injury of the feet.  

4.  No evidence on file at the time of the veteran's death 
shows that the veteran's peripheral vascular disease, or his 
1995 left below the knee amputation, were the result of 
disease or injury incurred in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a frostbite injury of the feet, to include a 
left below the knee amputation, on an accrued basis, are not 
met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)  

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

VCAA is not applicable to the claims for service connection 
for residuals of a frost bite injury of the feet, to include 
peripheral vascular disease and a left below the knee 
amputation, on an accrued basis, because these matters 
involve an inquiry based upon the evidence of record at the 
time of the veteran's death, and not upon any development of 
new evidence.  See Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(VA does not have "a duty to develop" in a CUE case because 
"there is nothing further that could be developed"); see 
also Livesay v. Principi, 14 Vet. App. 324, 326 (2001) 
(Ivers, J., concurring) (noting that, during oral argument in 
Holiday v. Principi, 14 Vet. App. 280 (2001), counsel for VA 
made ill-advised concessions with respect to the broad 
applicability of VCAA).  VCAA does not apply to the claims 
presently on appeal and adjudicated on the merits herein.  

Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  
A combat veteran's account of in-service events relevant to 
the disorders at issue may be presumed credible in certain 
circumstance.  Under 38 U.S.C.A. § 1154(b):

In the case of any veteran who engaged in combat with 
the enemy in active service with the military, naval, or 
air organization of the United States during a period of 
war, campaign, or expedition, the Secretary shall accept 
as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding 
the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of 
the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence 
to the contrary.  The reasons for granting or denying 
service connection in each case shall be recorded in 
full.  

38 U.S.C.A. 1154(b); see Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The VA may also consider the possibility of assigning a 
compensable, 10 percent, evaluation for multiple 
noncompensable disabilities under the provisions of 38 C.F.R. 
§ 3.324, where the service-connected disabilities clearly 
interfere with normal employability.  

Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2004).  For a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  
Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  
Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
(in the instant case, the veteran's) death, even is such 
evidence was not physically located in the VA claim folder on 
or before the date of death.  38 C.F.R. § 3.1000(d)(4) 
(2004).  

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's service connection claim filed prior to death, the 
accrued benefits claim is derivative of the veteran's claim; 
thus, an appellant takes the veteran's claim as it stood on 
the date of death, but within the limits established by law.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" and 
"evidence necessary to complete the application".  See 67 
Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was clarified 
to indicate that "evidence in the file at date of death" 
means evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  In this case, however, all VA treatment 
records up to the date of the veteran death were obtained and 
are in the file.  The Board also notes that 38 U.S.C.A. § 
5121(a) was amended effective December 16, 2003, to remove 
the two year limitation on the receipt of accrued benefits.  
As noted above, the amendment to 38 U.S.C.A. § 5121(a) is 
only effective, however, for deaths occurring on or after 
December 16, 2003.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  The Board 
consequently finds that the appellant has not been prejudiced 
by the Board proceeding to decide her claim for accrued 
benefits without first notifying her of the above amendments, 
since the amendments do not apply to this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran's certificate of death indicates that he died in 
December 2001 and that the immediate cause of his death was 
respiratory arrest, due to (or a consequence of) sepsis, due 
to end stage renal failure.  No autopsy was performed.  

At the time of the veteran's death, claims filed in April 
2001 which were pending before the RO included service 
connection for residuals of frost bite injuries to the feet 
and service connection for a below the knee amputation of the 
left leg as secondary to frost bite injuries to the feet.  At 
the time of the veteran's death, service connection had been 
established for bilateral pterygium; bilateral deafness; 
bilateral otitis externa; an appendectomy; and a facial scar, 
each rated as noncompensably (zero percent) disabling.  

The evidence of record at the time of the veteran's death 
also included his service medical records dated from 1946 to 
1966, a VA examination report of February 1967, and private 
treatment records dated from August 1997 to December 1997.  

VA treatment and terminal treatment records, dated from 
December 2000 to December 2001, while not of record in 
December 2001, were constructively of record at the time of 
the veteran's death.  As noted above, because the appellant's 
claim is for the purpose of accrued benefits, the Board is 
prohibited from considering medical evidence received after 
the date of the veteran's December 2001 death, other than VA 
records that were constructively of record at the time of 
death.  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000(a) (2004).

The veteran's April 2001 claim refers only to a frostbite 
injury of both feet (and toes) in "11/50 USA."  The 
veteran's discharge document for the period of service which 
includes November 1950 is not of record.  However, service 
medical records, which appear complete, show that the veteran 
sought treatment in February and March 1951 and that he was 
stationed in Suwon, Korea at those times.  Accordingly, his 
service in Korea during the Korean Conflict is assumed for 
the purposes of this appeal.  Although combat with the enemy 
is not shown, even if such combat were presumed and the 
veteran's assertion of a frost bite injury in service were 
presumed credible under application of 38 U.S.C.A. 1154(b), 
clear and convincing evidence to the contrary, of record at 
the time of the veteran's death, rebuts the presumption in 
this case.  Id.  

The veteran's service medical records are void of any 
complaint, treatment, finding, or diagnosis of any frost bite 
injury or residual, including on medical examinations dated 
in December 1948, July 1952, September 1959, November 1961, 
March 1965, February 1966, and May 1966.  Significantly, 
these records include the notation of the veteran's reported 
medical history, which, as with the above, is silent for any 
prior frostbite injury or current residual.  Moreover, in a 
May 1966 report of medical history form-personally completed 
in the veteran's handwriting and signed by him, he 
specifically denied any "foot trouble."  Finally, in an 
August 1966 medical statement upon actual separation from 
service, the veteran indicated that there had been no change 
in his medical condition since his medical examination in May 
1966, and his discharge was effective a few days later at the 
end of August 1966.  

In February 1967, the veteran was afforded a VA general 
medical examination in conjunction with his August 1966 claim 
of service connection for hearing loss.  The February 1967 VA 
examination report specifically notes the veteran's medical 
history, which was silent for any frostbite injury.  
Moreover, the examiner specifically noted that the veteran's 
peripheral vessels appeared to be normal.  No disorders of 
the feet were noted.  The veteran's only complaint was 
hearing loss.  
More recent private medical records show a history of 
hypertension, peripheral vascular disease, and osteoarthritis 
of an upper extremity, without reference to any in-service 
frostbite injury.  An August 1997 medical note of G. M., 
M.D., of Mercy Medical Group, notes a post medical and 
surgical history which is limited to an above the knee 
amputation of the left leg in "1995," and femoral bypass 
surgeries, "about 8-9 times since the 1980's."  A December 
2000 VA treatment record discloses a history of renal 
disease, status post lost use of one kidney 4 months earlier, 
which the veteran described as, "secondary to 
[hypertension]."  

VA terminal treatment records identify treated diagnoses to 
include flash pulmonary edema, gastric ulcer, chronic 
obstructive pulmonary disease, end-stage renal disease, 
severe peripheral vascular disease, status post left above 
the knee amputation, history of pulmonary embolism, 
hypercholesterolemia, iron deficiency anemia, and a panic 
disorder.  The final diagnosis was overwhelming sepsis with 
nosocomial pneumonia.  

The Board acknowledges the veteran's contentions that he had 
a frost bite injury in service, resulting in peripheral 
vascular disease and an above the knee amputation of the left 
leg.  However, all of the medical evidence of record-service 
medical records, including examination reports of December 
1948, July 1952, September 1959, November 1961, March 1965, 
February 1966, and May 1966, a February 1967 VA examination 
report, and VA and private post-service and terminal medical 
records of 1997 to 2001-show no frostbite injury, and no 
service-related peripheral vascular disease or service-
related above the knee amputation of the left leg.  

The absence of any evidence of a frostbite injury in service, 
the absence of any evidence of peripheral vascular disease 
until the late "1980's," and the absence of an above the 
left knee amputation prior to 1995, or related persistent 
symptoms of such disabilities in service or between August 
1968 and the 1980's, constitutes negative evidence tending to 
disprove the claim that the veteran sustained a frostbite 
injury in service which resulted in chronic disability or 
persistent symptoms thereafter, including "secondary" 
peripheral vascular disease.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  

It is proper for the Board to consider all the evidence 
including the available medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact-finding role.  See also Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this case, the "absence" of evidence or "negative" 
evidence of any frostbite injury in service, or of any 
residual, including peripheral vascular disease or a left 
above the left knee amputation, is supported by affirmative 
evidence which tends to show that the veteran's left leg 
amputation was related to his hypertension and peripheral 
vascular disease and unrelated to his prior active service.  
Such affirmative evidence consists of the veteran's service 
medical records, the February 1967 VA examination report, and 
post-service private and VA medical records.  

The record also does not show that either the veteran or the 
appellant has the medical expertise that would render 
competent statements as to the relationship between the 
veteran's military service and his vascular disease and 
amputation first diagnosed many years later.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Such statements qualify 
as competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004). Competent medical evidence is 
considered more probative than competent lay evidence.  

The Board has given consideration as to whether the veteran 
was entitled, and thus, the appellant, to a beneficial 
application of 38 C.F.R. § 3.324.  Under this provision, the 
VA may assign a compensable, 10 percent, evaluation on 
account of multiple noncompensable service-connected 
disabilities, but only where the service-connected 
disabilities, "clearly interfere with normal 
employability."  There is no evidence of record, medical or 
lay, which suggests that the veteran's service-connected 
bilateral pterygium; bilateral deafness; bilateral otitis 
externa; appendectomy; or facial scar (each rated as 
noncompensably (zero percent) disabling) had increased in 
severity so as to "clearly interfere with normal 
employability."  The veteran's April 2001 claim is silent as 
to these disorders, and neither the veteran's terminal VA 
treatment records, nor his more remote private treatment 
records, include any reference to these disorders, and 
therefore these records cannot be considered informal claims 
for increase.  38 C.F.R. § 3.157(b).  

In this case, the surviving spouse is not entitled to any 
accrued benefits, since the veteran was not entitled to 
service connection for the residuals of a frostbite injury of 
the feet, to include peripheral vascular disease and a below 
the left knee amputation, as asserted in his April 2001 
claim, pending at the time of his death a few months later.  
The preponderance of the evidence of record, including 
competent VA and private medical evidence, did not support 
the veteran's April 2001 claim, and does not support the 
appellant's-the evidence of record in December 2001 does not 
establish that the veteran sustained any frost bite injury in 
service, or that his peripheral vascular disease or left 
above the knee amputation were incurred in or aggravated by 
any incident of his military service.  The evidence of record 
at the time of the veteran's death, as well as both VA and 
private treatment records which were of record or 
constructively of record at the time of her death, do not 
show that the veteran's peripheral vascular disease and left 
leg amputation were in any way related to his prior active 
service of many years earlier.  Accordingly, the appellant's 
claims for entitlement to service connection for accrued 
benefits purposes must be denied.  

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the appellant's claim for entitlement 
to service connection for residuals of a frostbite injury of 
the feet, to include peripheral vascular disease and a left 
below the knee amputation, for accrued benefits purposes, 
must be denied.  


ORDER

The claim for service connection for residuals of a frostbite 
injury of the feet, to include peripheral vascular disease 
and a left below the knee amputation, for accrued benefits 
purposes, is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


